                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                JUDGE R. BROOKE JACKSON


Civil Action:         19-cv-00306-RBJ                      Date: July 24, 2019
Courtroom Deputy:     Julie Dynes                          Court Reporter: Sarah Mitchell

                Parties                                                Counsel

 TONY BOYER                                                         Kevin J. Dolley
                          Plaintiff

 v.

 CELERITY SOLUTIONS GROUP, LLC                                     Logan R. Martin
 DARA TRIBELHORN
                 Defendants


                                      COURTROOM MINUTES


SCHEDULING CONFERENCE

Court in Session: 9:00 a.m.

Appearance of counsel.

Discussion held on claims and limited discovery including depositions as to conditional class
certification.

Motion for conditional class certification is due on or before September 13, 2019, response due
by September 27, 2019, reply due October 7, 2019.

The Court accepts and amends the proposed limits and deadlines which include:

Discovery cut-off: May 25, 2020.

Dispositive motion deadline: June 24, 2020.

CLASS CERTIFICATION HEARING is set for October 18, 2019 at 10:30 a.m. before the
Honorable Judge R. Brooke Jackson in Courtroom A-902, Ninth Floor, Alfred A. Arraj United
States Courthouse, 901 19th Street, Denver, Colorado 80294.
FIVE DAY JURY TRIAL is set for October 5, 2020, at 9:00 a.m. before the Honorable Judge
R. Brooke Jackson in Courtroom A-902, Ninth Floor, Alfred A. Arraj United States Courthouse,
901 19th Street, Denver, Colorado 80294 with a TRIAL PREPARATION CONFERENCE on
September 2, 2020, at 1:30 p.m. in Courtroom A-902, Ninth Floor, Alfred A. Arraj United
States Courthouse, 901 19th Street, Denver, Colorado 80294. Parties are to have exchanged and
conferred on jury instructions, exhibit lists and witness lists. Parties are to be prepared to discuss
jury instructions and disputed pretrial matters at the Trial Preparation Conference. A pretrial
order is not needed. Parties are to submit stipulated and disputed jury instructions to chambers
one week prior to the Trial Preparation Conference.

Discussion held on defenses.

Proposed Scheduling Order was approved and entered with interlineations made by the
court.

Court in Recess: 9:30 a.m.             Hearing concluded.             Total time in Court: 00:30
